     Case 3:18-cv-02363-LAB-BGS Document 28 Filed 05/24/19 PageID.227 Page 1 of 2



1
     James K. Schultz, Esq. (SBN 309945)
2    Debbie P. Kirkpatrick, Esq. (SBN 207112)
     Damian P. Richard, Esq. (SBN 262805)
3
     SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.
4    1545 Hotel Circle South, Suite 150
5
     San Diego, CA 92108-3426
     Tel: 619/758-1891
6
     Fax: 619/296-2013
7    jschultz@sessions.legal
     dkirkpatrick@sessions.legal
8
     drichard@sessions.legal
9

10
     Attorneys for Diversified Consultants, Inc. and Credence Resource Management,
     LLC
11

12                         UNITED STATES DISTRICT COURT
13                      SOUTHERN DISTRICT OF CALIFORNIA
14
     STEPHEN J. CARUSO,                         ) Case No.: 18-CV-2363 LAB BGS
15                                              )
                                                ) JOINT NOTICE OF SETTLEMENT
16                Plaintiff,                    )
           vs.                                  )
17                                              )
                                                )
18   DIVERSIFIED CONSULTANTS,                   )
                                                )
19   INC., I.C. SYSTEM, INC.,                   )
     CREDENCE RESOURCE                          )
20
     MANAGEMENT, TRANS UNION,                   )
                                                )
21   LLC, AND EXPERIAN                          )
     INFORMATION SYSTEMS,                       )
22                                              )
                                                )
23                Defendants.                   )
                                                )
24                                              )
25
           Notice is hereby given that this matter has been settled between Plaintiff,
26

27   Stephen J. Caruso, and Defendants Diversified Consultants, Inc. (DCI) and Credence
28


                                     Joint Notice of Settlement

                                                 1
     Case 3:18-cv-02363-LAB-BGS Document 28 Filed 05/24/19 PageID.228 Page 2 of 2



1
     Resource Management, LLC (CRM), respectively. The parties anticipate their
2
     settlement agreements will be fully executed and the settlement terms will be fully
3

4    performed within 60 days. The parties will then file a joint motion for dismissal of
5
     the action as to DCI and CRM with prejudice.
6

7    Dated: 5/24/19
8                                    /s/Stephen J. Caruso
                                     Stephen J. Caruso
9
                                     Plaintiff, pro se
10

11
     Dated: 5/24/19                  SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.

12
                                     /s/Debbie P. Kirkpatrick
                                     Debbie P. Kirkpatrick
13                                   Attorney for Defendants
14                                   Diversified Consultants, Inc. and
                                     Credence Resource Management, LLC
15

16
                            SIGNATURE CERTIFICATION
17

18           Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
19
     Policies and Procedures Manual, I hereby certify that the content of this document
20

21   is acceptable to Stephen J. Caruso, Plaintiff pro se, and that I have obtained Mr.
22
     Caruso’s approval of his electronic signature to this document.
23

24
     Dated: 5/24/19                  SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.

25
                                     /s/Debbie P. Kirkpatrick
                                     Debbie P. Kirkpatrick
26                                   Attorney for Defendants
27                                   Diversified Consultants, Inc. and
                                     Credence Resource Management, LLC
28


                                      Joint Notice of Settlement

                                                  2
